Name: COMMISSION REGULATION (EC) No 1359/97 of 15 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 No L 186/ 18 fEN Official Journal of the European Communities 16 . 7 . 97 COMMISSION REGULATION (EC) No 1359/97 of 15 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 16 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 325, 14 . 12 . 1996, p. 5 . 0 OJ No L 387 , 31 . 12 . 1992, p. 1 . (&lt;) OJ No L 22, 31 . 1 . 1995, p. 1 . 16 . 7 . 97 I EN Official Journal of the European Communities No L 186/ 19 ANNEX to the Commission Regulation of 15 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0709 90 77 052 98,5 999 98,5 0805 30 30 388 69,4 524 49,5 528 62,2 999 60,4 0808 10 71 , 0808 10 73 , 0808 10 79 388 87,3 400 81,4 508 88,3 512 68,7 524 72,4 528 62,0 800 163,8 804 90,1 999 89,3 0808 20 51 388 62,6 512 43,6 528 66,0 804 68,2 999 60,1 0809 20 59 052 243,5 064 191,0 068 160,1 l 400 239,5 61 6 187,1 999 204,2 0809 40 30 624 270,2 999 270,2 (') Country nomenclature as fixed by Commission Regulation (EC) No 68 /96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.